Exhibit 10.5
GLOBAL NON-QUALIFIED SHARE OPTION AGREEMENT
FOR NON-EMPLOYEE DIRECTORS
UNDER BEIGENE, LTD.
2016 SHARE OPTION AND INCENTIVE PLAN

Name of Optionee:_____________________________________  No. of Share
Options:____________________ Ordinary Shares (as defined below)  Option Exercise
Price per Share:$___________________ [Must be the higher of (a) 1/13 of the
closing price of the Company’s ADSs as quoted on the NASDAQ on the date of
grant, and (b) 1/13 of the average closing price of the Company’s ADSs quoted on
the NASDAQ for the five trading days immediately preceding date of grant]  Grant
Date:____________________  Expiration Date:____________________ [No more than 10
years]

 
Pursuant to the BeiGene, Ltd. 2016 Share Option and Incentive Plan, as amended
through the Grant Date (the “Plan”), and this Global Non-Qualified Share Option
Agreement for Non-Employee Directors, including any additional terms and
conditions for the Optionee’s country set forth in the appendix attached hereto
(the “Appendix,” and together with the Global Non-Qualified Share Option
Agreement for Non-Employee Directors, the “Agreement”), BeiGene, Ltd., an
exempted company incorporated in the Cayman Islands with limited liability (the
“Company”), hereby grants to the Optionee named above, who is a Non-Employee
Director (as defined in the Plan), an option (the “Share Option”) to purchase on
or prior to the Expiration Date specified above all or part of the number of
ordinary shares, par value US$0.0001 per share of the Company (the “Ordinary
Shares”) specified above at the Option Exercise Price per Share specified above
subject to the terms and conditions set forth herein and in the Plan.  The
Ordinary Shares may be represented by American Depositary Shares (“ADSs”), and
each ADS represents 13 Ordinary Shares.  References herein to the issuance of
Ordinary Shares shall also refer to the issuance of ADSs on the same basis of
one ADS for every 13 Ordinary Shares.  The Option Exercise Price per ADS shall
equal the Option Exercise Price per Share multiplied by 13.  Capitalized terms
in this Agreement shall have the meaning specified in the Plan, unless defined
differently herein.
1.Exercisability Schedule.  No portion of this Share Option may be exercised
until such portion shall have become exercisable.  Except as set forth below,
and subject to the discretion of the Administrator (as described in Section 2 of
the Plan) to accelerate the following exercisability schedule, this Share Option
shall be exercisable in full upon the earlier of the first anniversary of the
Grant Date or the first annual meeting of shareholders following the Grant Date,
so long as the Optionee has served continuously as a member of the Board on such
date; provided that if (i) the Optionee shall die while in the service of the
Company, (ii) the Optionee’s service as a director of the Company terminates by
reason of the Optionee’s disability (within the meaning of Section 409A of the
Code), (iii) the Optionee’s service as a director of the Company terminates in
connection with the consummation of a Sale Event or (iv) a Sale Event occurs and
this Share Option is not assumed, continued or substituted in connection with
such Sale Event, then in any such case, this Share Option shall become
immediately vested and exercisable in full.

In determining the number of vested Share Options at the time of any exercise,
the number of Share Options shall be rounded down to the nearest whole ADS or
the nearest increment of 13 Ordinary Shares.
Once exercisable, this Share Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.
2.Manner of Exercise.
Version: June 2020

--------------------------------------------------------------------------------



a.The Optionee may exercise this Share Option only in the following manner: from
time to time on or prior to the Expiration Date of this Share Option, the
Optionee may give written notice to the Administrator of Optionee’s election to
purchase some or all of the Ordinary Shares purchasable at the time of such
notice.  This notice shall specify the number of Ordinary Shares to be
purchased.
Payment of the aggregate Option Exercise Price per Share may be made by one or
more of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) if permitted by the
Administrator, through the delivery (or attestation to the ownership) of
Ordinary Shares that have been purchased by the Optionee on the open market or
that are beneficially owned by the Optionee and are not then subject to any
restrictions under any Company plan and that otherwise satisfy any holding
periods as may be required by the Administrator; (iii) by the Optionee
delivering to the Company a properly executed exercise notice together with
irrevocable instructions to a broker to promptly deliver to the Company cash or
a check payable and acceptable to the Company to pay the aggregate Option
Exercise Price per Share, provided that in the event the Optionee chooses to pay
the aggregate Option Exercise Price per Share as so provided, the Optionee and
the broker shall comply with such procedures and enter into such agreements of
indemnity and other agreements as the Administrator shall prescribe as a
condition of such payment procedure; (iv) if permitted by the Administrator, by
a “net exercise” arrangement pursuant to which the Company will reduce the
number of Ordinary Shares issuable upon exercise by the largest whole number of
Ordinary Shares with a Fair Market Value that does not exceed the aggregate
Option Exercise Price; or (v) a combination of (i), (ii), (iii) and (iv)
above.  Payment instruments will be received subject to collection.
The transfer to the Optionee on the records of the Company or of the transfer
agent of the Ordinary Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the aggregate Option Exercise Price per Share for the Share
Option, as set forth above, (ii) the fulfillment of any other requirements
contained herein or in the Plan or in any other agreement or provision of law,
and (iii) the receipt by the Company of any agreement, statement or other
evidence that the Company may require to satisfy itself that the issuance of
Ordinary Shares to be purchased pursuant to the exercise of Share Options under
the Plan and any subsequent resale of the Ordinary Shares will be in compliance
with applicable laws and regulations. In the event the Optionee chooses to pay
the aggregate Option Exercise Price per Share by previously-owned Ordinary
Shares through the attestation method (if permitted by the Administrator), the
number of Ordinary Shares transferred to the Optionee upon the exercise of the
Share Option shall be net of the Ordinary Shares attested to.
b.The Ordinary Shares purchased upon exercise of this Share Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof and of the Plan.  The determination of
the Administrator as to such compliance shall be final and binding on the
Optionee.  The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any Ordinary Shares subject to this
Share Option unless and until this Share Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the Ordinary Shares to the Optionee, and the Optionee’s name shall
have been entered as the shareholder of record on the books of the
Company.  Thereupon, the Optionee shall have full voting, dividend and other
ownership rights with respect to such Ordinary Shares.
c.The minimum number of Ordinary Shares with respect to which this Share Option
may be exercised at any one time shall be 104 Ordinary Shares and shall be
exercised in increments of 13 Ordinary Shares, unless the number of Ordinary
Shares with respect to which this Share Option is being exercised is the total
number of Ordinary Shares subject to exercise under this Share Option at the
time.
d.Notwithstanding any other provision hereof or of the Plan, no portion of this
Share Option shall be exercisable after the Expiration Date.
Version: June 2020
        2

--------------------------------------------------------------------------------



3.Termination as Director. If the Optionee ceases to be a Director for any
reason including by reason of the Optionee’s death, any portion of this Share
Option outstanding on such date may be exercised, to the extent exercisable on
the date the Optionee ceased to be a Director, for a period of three years after
the date the Optionee ceased to be a Director or until the Expiration Date, if
earlier.  Any portion of this Share Option that is not exercisable on the date
the Optionee ceases to be a Director shall terminate immediately and be of no
further force or effect.
4.Incorporation of Plan.  Notwithstanding anything herein to the contrary, this
Share Option shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. 
5.Responsibility for Taxes. The Optionee acknowledges that, regardless of any
action taken by the Company, the ultimate liability for all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other
taxrelated items related to the Optionee’s participation in the Plan and
legally applicable to the Optionee (“Tax-Related Items”) is and remains the
Optionee’s responsibility and may exceed the amount, if any, actually withheld
by the Company. The Optionee further acknowledges that the Company (i) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this Share Option, including, but not limited
to, the grant, vesting or exercise of this Share Option, the subsequent sale of
Ordinary Shares acquired pursuant to such exercise and the receipt of any
dividends; and (ii) does not commit to and is under no obligation to structure
the terms of the grant or any aspect of this Share Option to reduce or eliminate
the Optionee’s liability for Tax-Related Items or achieve any particular tax
result. Further, if the Optionee is or becomes subject to Tax-Related Items in
more than one jurisdiction, the Optionee acknowledges that the Company may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
a.Prior to any relevant taxable or tax withholding event, as applicable, the
Optionee agrees to make adequate arrangements satisfactory to the Company to
satisfy all Tax-Related Items. In this regard, the Optionee authorizes the
Company (or its designated agent) to satisfy any applicable withholding
obligations with regard to all Tax-Related Items by withholding from the
proceeds of the sale of Ordinary Shares acquired upon exercise of the Share
Option either through a voluntary sale or through a mandatory sale arranged by
the Company (on the Optionee's behalf pursuant to this authorization without
further consent). As of the date hereof, the Optionee certifies that this
Agreement is entered into in good faith and not as part of a plan or scheme to
evade the prohibitions of Rule 10b5-1 of the Exchange Act or any other
securities laws.
b.Alternatively, the Company (or its designated agent), at its discretion, is
authorized to satisfy any applicable withholding obligations with regard to all
Tax-Related Items by (i) withholding from the Optionee's cash compensation
payable to the Optionee by the Company; or (ii) any other method of withholding
determined by the Company and permitted by applicable law.
c.Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering statutory withholding amounts or other
applicable withholding rates, including maximum rates applicable in the
Optionee's jurisdiction(s). In the event of over-withholding, the Optionee may
receive a refund of any over-withheld amount in cash (with no entitlement to the
equivalent in Ordinary Shares), or if not refunded, the Optionee may seek a
refund from local tax authorities. In the event of under-withholding, the
Optionee may be required to pay any additional Tax-Related Items directly to the
applicable tax authority or to the Company.
d.While this Agreement is in effect, the Optionee agrees (i) not to enter into
or alter any corresponding or hedging transaction or position with respect to
the securities covered by this Agreement (including, without limitation, with
respect to any securities convertible or exchangeable into Ordinary Shares) and
(ii) not to attempt to exercise any influence over how, when or whether to
effect the withholding and sale of Ordinary Shares pursuant to this Paragraph 5.
The Optionee agrees to pay to the Company any amount of Tax-Related Items that
the Company may be required to withhold or account for as a result
Version: June 2020
        3

--------------------------------------------------------------------------------



of the Optionee’s participation in the Plan that cannot be satisfied by the
means previously described. The Company may refuse to issue or deliver the
Ordinary Shares, or the proceeds of the sale of Ordinary shares, if the Optionee
fails to comply with his or her obligations in connection with the Tax-Related
Items.
6.Transferability.  This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.  This
Share Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.
7.No Right to Continue as a Director.  Neither the Plan nor this Share Option
confers upon the Optionee any rights with respect to continuance as a member of
the Board. 
8.Integration.  This Agreement constitutes the entire agreement between the
parties with respect to this Share Option and supersedes all prior agreements
and discussions between the parties concerning such subject matter.
9.Nature of Grant. In accepting this Share Option, the Optionee acknowledges,
understands and agrees that:
a.the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;
b.the grant of this Share Option is exceptional, voluntary and occasional and
does not create any contractual or other right to receive future grants of Share
Options, or benefits in lieu of Share Options, even if Share Options have been
granted in the past;
c.all decisions with respect to future Share Options or other grants, if any,
will be at the sole discretion of the Company;
d.the Optionee is voluntarily participating in the Plan;
e.the future value of the Ordinary Shares underlying this Share Option is
unknown, indeterminable, and cannot be predicted with certainty;
f.if the Ordinary Shares do not increase in value after the Grant Date, this
Share Option will have no value;
g.no claim or entitlement to compensation or damages shall arise from forfeiture
of the Share Option resulting from the termination of the Optionee's service as
a Director;
h.unless otherwise provided in the Plan or by the Company in its discretion,
this Share Option and the benefits evidenced by this Agreement do not create any
entitlement to have this Share Option or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the Ordinary Shares; and
i.the Company shall not be liable for any foreign exchange rate fluctuation
between the Optionee’s local currency and the United States Dollar that may
affect the value of this Share Option or of any amounts due to the Optionee
pursuant to the exercise of this Share Option or the subsequent sale of any
Ordinary Shares acquired upon exercise.
10.Appendix. Notwithstanding any provision of this Global Non-Qualified Share
Option Agreement for Non-Employee Directors, if the Optionee resides in a
country outside the United States or is otherwise subject to the laws of a
country other than the United States, this Share Option shall be subject to the
additional terms and conditions set forth in the Appendix for the Optionee’s
country, if any. Moreover, if the Optionee
Version: June 2020
        4

--------------------------------------------------------------------------------



relocates to one of the countries included in the Appendix during the term of
this Share Option, the additional terms and conditions for such country shall
apply to the Optionee, to the extent the Company determines that the application
of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendix forms part of this Agreement.
11.Language. The Optionee acknowledges that he or she is sufficiently proficient
in the English language, or has consulted with an advisor who is sufficiently
proficient in English, so as to allow the Optionee to understand the terms of
this Agreement. If the Optionee has received this Agreement, or any other
documents related to this Share Option and/or the Plan translated into a
language other than English and if the meaning of the translated version is
different than the English version, the English version will control.
12.Notices.  Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Optionee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.
13.Waivers. The Optionee acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
Optionee or any other Optionee.
14.Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the Cayman Islands, applied without regard to
conflict of law principles.
15.Venue. For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties evidenced by this Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the courts
of the Cayman Islands, and no other courts, where this grant is made and/or to
be performed, and no other courts.
16.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
17.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on this Share Option and the Ordinary Shares acquired upon
exercise of this Share Option, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require the
Optionee to accept any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
18.Electronic Delivery and Acceptance of Documents. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Optionee hereby consents to
receive such documents by electronic delivery and agree to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or any third party designated by the Company.
19.Insider Trading Restrictions / Market Abuse Laws. By accepting this Share
Option, the Optionee acknowledges that he or she is bound by all the terms and
conditions of any Company insider trading policy as may be in effect from time
to time. The Optionee further acknowledges that, depending on the Optionee’s
country, the broker's country or the country in which the Ordinary Shares are
listed, the Optionee may be or may become subject to insider trading
restrictions and/or market abuse laws which may affect the Optionee’s ability to
accept, acquire, sell or otherwise dispose of Ordinary Shares, rights to
Ordinary Shares (e.g., Share Option) or rights linked to the value of Ordinary
Shares during such times as the Optionee is considered to have “inside
information” regarding the Company (as defined by the laws in the applicable
jurisdictions). Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders the Optionee placed before the Optionee
possessed inside information.  Furthermore, the Optionee could be prohibited
from (i) disclosing the inside information to any third party, which may
Version: June 2020
        5

--------------------------------------------------------------------------------



include fellow employees and (ii) “tipping” third parties or causing them
otherwise to buy or sell securities.  Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any Company’s insider trading policy as may be in effect from time
to time. The Optionee acknowledges that it is the Optionee’s responsibility to
comply with any applicable restrictions, and the Optionee should speak to his or
her personal advisor on this matter.
20.Foreign Asset/Account, Exchange Control and Tax Reporting. The Optionee may
be subject to foreign asset/account, exchange control, tax reporting or other
requirements which may affect the Optionee’s ability acquire or hold Share
Options or Ordinary Shares under the Plan or cash received from participating in
the Plan (including dividends and the proceeds arising from the sale of Ordinary
Shares) in a brokerage/bank account outside the Optionee’s country. The
applicable laws of the Optionee’s country may require that he or she report such
Share Options, Ordinary Shares, accounts, assets or transactions to the
applicable authorities in such country and/or repatriate funds received in
connection with the Plan to the Optionee’s country within a certain time period
or according to certain procedures. The Optionee acknowledges that he or she is
responsible for ensuring compliance with any applicable requirements and should
consult his or her personal legal advisor to ensure compliance with applicable
laws.


 
   BEIGENE, LTD.        By:   Name:   Title: 

   
The undersigned hereby agrees to the terms and conditions of the
Agreement.  Electronic agreement pursuant to the Company’s instructions to the
Optionee (including through an online acceptance process) is acceptable.

Date:_________________________________      Optionee’s
signature     Name:        Optionee’s address:                  



[Signature Page to Global Non-Qualified Share Option Agreement for Non-Employee
Directors under the 2016 Share Option and Incentive Plan]
Version: June 2020
        6

--------------------------------------------------------------------------------



APPENDIX
GLOBAL NON-QUALIFIED SHARE OPTION AGREEMENT
FOR NON-EMPLOYEE DIRECTORS
UNDER BEIGENE, LTD.
2016 SHARE OPTION AND INCENTIVE PLAN


Capitalized terms used but not defined in this Appendix shall have the same
meanings assigned to them in the Plan and/or the Global Non-Qualified Share
Option Agreement for Non-Employee Directors (the "Option Agreement").


Terms and Conditions


This Appendix includes special terms and conditions that govern the Share Option
if the Optionee resides in one of the countries listed below. If the Optionee is
a citizen or resident of a country other than the one in which the Optionee is
currently residing (or is considered as such for local law purposes), or the
Optionee transfers residency to a different country after the Share Options are
granted, the Company will, in its discretion, determine the extent to which the
terms and conditions contained herein will apply to the Optionee.


Notifications


This Appendix also includes information regarding certain other issues of which
the Optionee should be aware with respect to the Optionee’s participation in the
Plan. The information is based on the securities, exchange control and other
laws in effect in the respective countries as of May 2020. Such laws are often
complex and change frequently. As a result, the Company strongly recommends that
the Optionee not rely on the information noted herein as the only source of
information relating to the consequences of participation in the Plan because
the information may be out-of-date at the time the Optionee exercises in the
Share Option or sells any Ordinary Shares acquired under the Plan.


In addition, the information contained herein is general in nature and may not
apply to the Optionee’s particular situation. As a result, the Company is not in
a position to assure the Optionee of any particular result. Accordingly, the
Optionee is strongly advised to seek appropriate professional advice as to how
the relevant laws in the Optionee’s country may apply to the Optionee’s
individual situation.


If the Optionee is a citizen or resident of a country other than the one in
which the Optionee is currently residing (or is considered as such for local law
purposes), or if the Optionee transfers residency to a different country after
the Share Option is granted, the notifications contained in this Appendix may
not be applicable to the Optionee in the same manner.




Version: June 2020
        7

--------------------------------------------------------------------------------



DATA PRIVACY PROVISIONS


i.Data Collection and Usage. The Company collects, processes and use certain
personal information about the Optionee, including, but not limited to, the
Optionee’s name, home address and telephone number, email address, date of
birth, social insurance, passport or other identification number (e.g., resident
registration number), nationality, any Ordinary Shares held in the Company,
details of all Share Options or any other entitlement to Ordinary Shares or
equivalent benefits awarded, canceled, exercised, purchased, vested, unvested or
outstanding in the Optionee’s favor (“Data”), for the purposes of implementing,
administering and managing the Optionee’s participation in the Plan. The legal
basis, where required, for the processing of Data is the Optionee’s consent.


ii.Stock Plan Administration Service Providers. The Company will transfer Data
to Morgan Stanley Smith Barney, LLC and certain of its affiliates (“MSSB”),
which are assisting the Company with the implementation, administration and
management of the Plan. The Company may select different or additional service
providers in the future and share Data with such other provider(s) serving in a
similar manner. The Optionee may be asked to agree on separate terms and data
processing practices with MSSB, with such agreement being a condition to the
ability to participate in the Plan.


iii.International Data Transfers. The Company and MSSB are based in the People's
Republic of China (“PRC”) and the United States, respectively. The Optionee’s
country or jurisdiction may have different data privacy laws and protections
than the PRC or the United States. The Company’s legal basis, where required,
for the transfer of Data is the Optionee’s consent.


iv.Data Retention. The Company will hold and use Data only as long as is
necessary to implement, administer and manage the Optionee’s participation in
the Plan, or as required to comply with legal or regulatory obligations,
including under tax, exchange control, labor and securities laws.


v.Voluntariness and Consequences of Consent Denial or Withdrawal Participation
in the Plan is voluntary, and the Optionee is providing the consents herein on a
purely voluntary basis. If the Optionee does not consent, or if the Optionee
later seeks to revoke his or her consent, the Optionee's service with the
Company will not be affected; the only consequence of refusing or withdrawing
consent is that the Company would not be able to grant the Share Option or other
equity awards to the Optionee or administer or maintain such awards.


vi.Data Subject Rights. The Optionee may have a number of rights under data
privacy laws in the Optionee’s jurisdiction. Depending on where the Optionee is
based, such rights may include the right to (i) request access or copies of Data
the Company processes, (ii) rectification of incorrect Data, (iii) deletion of
Data, (iv) restrictions on processing of Data, (v) portability of Data, (vi)
lodge complaints with competent authorities in the Optionee’s jurisdiction,
and/or (vii) receive a list with the names and addresses of any potential
recipients of Data. To receive clarification regarding these rights or to
exercise these rights, the Optionee can contact the Company’s local human
resources representative.


vii.Alternative Basis. The Optionee understands that the Company may rely on a
different basis for the processing or transfer of Data in the future and/or
request that the Optionee may provide another data privacy consent. If
applicable, the Optionee agrees that upon request of the Company, the Optionee
will provide an executed acknowledgement or data privacy consent form (or any
other agreements or consents) that the Company may deem necessary to obtain from
the Optionee for the purpose of administering his or her participation in the
Plan in compliance with the data privacy laws in the Optionee’s country, either
now or in the future. The Optionee understands and agrees that the Optionee will
not be able to participate in the Plan if the Optionee fails to provide any such
consent or agreement requested by the Company.




Version: June 2020
        8

--------------------------------------------------------------------------------



SINGAPORE


Terms and Conditions


Restrictions on Sale and Transferability. The Optionee hereby agrees that any
Ordinary Shares acquired pursuant to the Share Option will not be sold or
offered for sale in Singapore, unless such sale or offer is made: (1) after six
(6) months of the Grant Date, (2) pursuant to the exemptions under Part XIII
Division (1) Subdivision (4) (other than section 280) of the Securities and
Futures Act (Chapter 289, 1006 Ed.) (“SFA”), or (3) pursuant to, and in
accordance with, the conditions of any other applicable provisions of the SFA.


Notifications


Securities Law Information. The grant of the Share Option is being made in
reliance on section 273(1)(f) of the SFA and is not made with a view to the
Ordinary Shares being subsequently offered for sale to any other party. The Plan
has not been lodged or registered as a prospectus with the Monetary Authority of
Singapore.
Version: June 2020
        9